CONTINUATION SHEET
Continuation of 3. Note: Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now recites said stack containing only one of said functional layers.
Examiner would like to note regarding the amendment submitted 3/2/2021, during the interview (see interview summary dated 2/8/2021), options 1B or 1C where agreed to as overcoming the art of record. Applicant has amended the claim to incorporate proposed amendment 1A. For this amendment, it is confusing to say there is only one of said functional layers. The use of the term “layers” implies plural and the use of the term “only” implies singular so it would not be clear which is being claimed.
Continuation of 12. because: Applicant's arguments are drawn to a proposed claim amendment which is not being entered; thus arguments are not commensurate in scope with the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783